OpinioN,
Mr. Chief Justice Paxson :
The only assignment of error is, that the court below erred in deciding in favor of the defendant company the first reserved question, viz.: “ Is the plaintiff entitled to recover the full amount of one thousand dollars, having only one eye at the time the certificate was issued ? ”
The jury have found specially “ that, at the time plaintiff made his application and got his certificate, he had but one eye, which fact was known to Beebe, the soliciting agent of the defendant company who secured the application and policy, and to Cunningham, the general agent of the defendant company who received one half of the premium and paid seven dollars as benefits for an injury sustained in December, 1887.”
The knowledge of the general agent of the company was the knowledge of the company itself: Peoples’ Ins. Co. v. Spencer, 53 Pa. 353. Hence we must assume that the company knew it was insuring a person with only one eye. Against what did it insure him ? The paragraph in the certificate, referring to permanent disability, is as follows:
“ Or, in case such injury results in permanent disability by the loss of one or more limbs, or both eyes, within a period of ninety days from the happening of such injury, and the member still survives, then, in lieu of all other benefits under this contract, and upon the surrender of this certificate, will pay for the severance from the body of one hand or one foot, one third of the principal sum named herein, and for the severance from the body of both hands or both feet, or one hand and one foot, or the total and permanent loss of the sight of both eyes, the whole of the principal sum named herein.”
It is evident the plaintiff was seeking insurance against the total and permanent loss of his sight; the company insured him against that, or it did not insure him at all, which is not to be considered. There appears to have been no fraudo^ concealment practiced by the plaintiff upon the company, arSB we are not willing to believe that the latter took his premium without giving any insurance as regards his eyesight. The loss of one eye to him, was precisely the same as the loss of *271both eyes to an ordinary man. It is total blindness in either case. There is no provision in the policy for the loss of one eye, as there is for the loss of one arm or one leg. The reason is plain. The loss of one eye does not produce a “ total and permanent loss of sight.” For all practical purposes a man with one eye can still follow his occupation and gain his living, while the loss of an arm or leg is a disability which seriously interferes with his ability to earn his bread. Hence it was that the policy provided, or rather defined, the loss of sight as the loss of both eyes. It was the loss of sight which was insured against, and this was just as complete in the plaintiff’s case as though both eyes had been lost during the life of the policy.
Assuming that the company intended to insure tl^e plaintiff against something, and that that something was the loss of his sight, the most that can be said is, that, having but one eye, the risk was increased; but the risk was not increased after the policy was issued; the general agent knew precisely what the risk was when he took it; and neither he nor the company can be now heard to aver that the risk was greater in the case of a man with one eye, than of one with two: Peoples Ins. Co. v. Spencer, supra; May on Insurance, 146.
There can be no reasonable doubt that the plaintiff paid his premium, and accepted the policy, under the belief that the words “ total and permanent loss of the sight of both eyes ” were the equivalent of the loss of eyesight. He had a right to assume this, in view of the fact that the policy was issued to him with knowledge on the part of the general agent that he had but one eye. A contract of insurance must have a reasonable interpretation; such as was probably in the contemplation of the parties when it was made: Grandin v. Insurance Co., 107 Pa. 26. Is it reasonable that the parties did not intend the policy to cover the matter of eyesight at all ? Yet, this is the conclusion we must come to, if we sustain the defendant’s contention. Where the terms of a policy are susceptible, without violence, of two interpretations, that construction which is most favorable to the insured, in order to indemnify him against loss sustained, should be adopted: Teutonia Ins. Co. v. Mund, 102 Pa. 89; Burkhard v. Insurance Co., 102 Pa. 262. And, in Hoffman v. Insurance Co., 82 N. Y. 405, it was held that no rule in the interpretation of a policy is more fully *272established, or more imperative and controlling, than that which declares that in all cases it must be liberally construed in favor of the insured, so as not to defeat, without a plain necessity, his claim to the indemnity which, in making the insurance, it was his object to secure. When the words are, without violence, susceptible of two interpretations, that which will sustain his claim, and cover the loss, must in preference be adopted.
The judgment is reversed, and it is now ordered that judgment be entered for the plaintiff upon the first reserved question.